         Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


  José Alberto Vizcarrondo, Joni T. Faris and       Civil No. 18-1753 (DRD)
  the conjugal partnership formed between
  them,
                                                    Diversity Jurisdiction
  Plaintiffs,

                           v.                       Trial by jury demanded

  Telecinco, Inc., et al

  Defendants.




                    MOTION FOR PRELIMINARY INJUNCTION


TO THE HONORABLE COURT:

        COME NOW PLAINTIFFS, JOSÉ ALBERTO VIZCARRONDO, his wife JONI

T. FARIS and the conjugal partnership formed by them (hereinafter referred collectively

as the “Plaintiffs”), by and through the undersigned attorneys, and respectfully state and

pray as follows:

   I.      INTRODUCTION

   1. During the last year, Mrs. Josefina Ramírez de Arellano, Mr. Andrés Ramírez de

        Arellano Paredes, and Mr. Paul Hopgood (hereinafter “the Individual Defendants”

        – distinguished from the defendant corporate entities), which together represent the

        majority of Telecinco Inc.’s (hereinafter “Telecinco”) Board of Directors, have
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 2 of 21



   conducted a sustained, systematic and continuing campaign of oppression against

   Plaintiff Vizcarrondo and have implemented a hostile takeover plan in an attempt

   to entrench themselves in full control of Telecinco. As set out in the Amended

   Verified Complaint lodged at docket No. 6, the Individual Defendants, amongst

   others: (1) have declared null and void Plaintiff Vizcarrondo’s ownership of 879

   shares of stock of Telecinco; (2) have forbidden and prevented Plaintiff Vizcarrondo

   from participating in Telecinco’s stockholders’ meetings and exercising his

   decision-making and voting rights; and (3) have failed to pay Plaintiff Vizcarrondo

   his corresponding dividends and/or capital distributions.

2. Although Plaintiff Vizcarrondo has repeatedly claimed his rights as a shareholder,

   the Individual Defendants have continued to act as if Plaintiff Vizcarrondo was not

   a stockholder and a member of the Board of Directors of Telecinco. The actions of

   the Individual Defendants are part of an ongoing scheme to take illegal possession

   of his property rights and voting powers in Telecinco and to continue breaching

   Vizcarrondo’s shareholder agreement and their fiduciary duties to Plaintiff

   Vizcarrondo as a stockholder and member of the Company’s Board of Directors,

   since his designation is still current and valid. This illegal conduct and scheme of

   the Individual Defendants requires the intervention of this Honorable Court to

   prevent a manifest failure of justice.

3. If the Individual Defendants are allowed to continue breaking the law, and the

   bylaws and governing documents of the defendant entities, as well as the agreements

   between the parties, ignoring the fact that Plaintiff Vizcarrondo is a shareholder of

                                            2
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 3 of 21



   Telecinco (who was until August 9, 2018 its CEO and President of the Board of

   Directors), they will not only cause irreparable harm to the Plaintiffs, as explained

   in more detail herein below, but will also substantially change the corporate

   governance of Telecinco in detriment of Plaintiff Vizcarrondo who is a shareholder.

   A preliminary injunction is therefore necessary to preserve the status quo and avoid

   irreparable harm to the Plaintiffs.

4. Accordingly, pursuant to Fed. R. Civ. P. 65(a), the Plaintiffs move this Honorable

   Court to issue a preliminary injunction in their favor, as set out below and for the

   grounds and reasons set out in the Amended Verified Complaint (docket No. 6), to:

   (1) order the Defendants to allow Plaintiff Vizcarrondo to fully participate in all of

   the stockholders’ meetings of Telecinco with his voting rights; (2) notify Plaintiff

   Vizcarrondo of the scheduling of the stockholders’ meetings of Telecinco with at

   least 10-day prior notice as required by Telecinco’s bylaws; (3) forbid the

   Defendants from making payments of dividends or making money distributions to

   stockholders or third parties until the above-captioned case is concluded; (4)

   prohibit the Defendants from issuing new stocks or shares from Telecinco; (5)

   provide to Vizcarrondo the minutes and audio recordings from all of the

   shareholders and/or Board of Directors meetings from August 9, 2018 and up to the

   present, including all documents presented for or reviewed during those meetings,

   as well as any resolutions approved; (6) declare null and void any decisions taken

   in any shareholders and/or Board of Directors meetings from August 9, 2018 and

   up to the present; (7) declare null and void the $1,000,000 in dividends and/or capital

                                          3
        Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 4 of 21



       distributions payments that have been made by Telecinco excluding Plaintiff

       Vizcarrondo; (8) order the Individual Defendants and any other shareholder to

       return the $1,000,000 in dividends and/or capital distributions that they have

       distributed amongst themselves from August 9, 2018 and up to the present without

       paying Plaintiff Vizcarrondo’s corresponding dividends;1 and (9) preclude the

       Defendants and its agents, successors, employees, attorneys and those acting in

       concert with them from engaging in conduct, actions and/or practices that infringe

       Plaintiff Vizcarrondo’s rights as shareholder of Telecinco or that reduce, depreciate

       or devalue Telecinco’s stocks, until Plaintiff Vizcarrondo’s claims for permanent

       injunctive relief can be heard and decided upon.

    5. As the Supreme Court has noted, “in corporate control contests the stage of

       preliminary injunctive relief, rather than post-contest lawsuits, ‘is the time when

       relief can be best given.’” Piper v. Chris-Craft Indus., 430 U.S. 1, 41-42 (1976)

       (citing Electronic Specialty Co. v. International Controls Corp., 409 F.2d 937, 947

       (2d Cir. 1969). See also Sonesta Int’l Hotels Corp. v. Wellington Assocs., 483 F.2d

       247, 250 (2d Cir. 1973) (“Erring on the side of granting the injunction becomes

       especially imperative in corporate control contests because ‘once the [transaction]

       has been consummated it becomes difficult, and sometime virtually impossible, for

       a court to ‘unscramble the eggs.’’”).



1
    If said amount of money is not returned within fifteen (15) days, we request that
    the Court orders the Directors of Telecinco who approved said capital
    distributions to reimburse the Company for said illegal payment.
                                               4
           Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 5 of 21



    II.      RELEVANT FACTS

    6. In 2005, Mr. José Alberto Vizcarrondo (hereinafter “Vizcarrondo”) assumed the

          Vice-Presidency of Telecinco and its related corporate affiliates. A few years later,

          Vizcarrondo was named President. Amended Verified Complaint at ¶ 16.

    7. In February 2011, Telecinco and Vizcarrondo entered into an Employment

          Agreement (the “Employment Agreement”). As part of such employment

          agreement with Telecinco, Vizcarrondo was also named the President of all

          codefendant companies Telecinco, Inc., ARA International, LLC, ERA

          International Corporation, Hacienda Tres Hermanos, Inc., and Hacienda Igualdad,

          Inc. Id. at ¶ 24.

    8. Vizcarrondo provided services for all of such entities mentioned in the preceding

          paragraph and acted as Chief Executive Officer (CEO)2 of each corporation. He

          was also the President of the Board of Directors of each corporation. Id. at ¶ 25.

    9. As part of Vizcarrondo’s “Employment Benefits and Expenses” the Employment

          Agreement provides that “[a]t the discretion of the Company’s Board of Directors,

          Vizcarrondo will be eligible to receive options under the stock option plan”. Id. at

          ¶ 51.

    10. On July 1st, 2013, Telecinco approved a Senior Executive Stock Option Plan (the

          “Plan”) wherein Telecinco set out the terms and conditions applicable to the


2
    The Employment Agreement indicates that Vizcarrondo was the “Chief Operating
    Officer” of all such entities, although he really was the Chief Executive Officer, since
    there was no officer with a higher rank than Vizcarrondo in any of such corporations or
    the board of directors of such corporations.
                                                5
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 6 of 21



   issuance of stock options to Senior Executives of Telecinco. The Plan provides,

   amongst other things, that once the option rights are granted, the Plan shall not be

   modified in a way that adversely impacts grantee, without such grantee’s consent.

   Additionally, the Plan provides that “[u]pon vesting and exercising of the Common

   Stock share certificates… the Recipient shall have all the rights of a stockholder of

   ‘The Corporation’ with respect to the shares of Common Stock.” Id. at ¶ 52.

11. On November 12, 2013, Telecinco issued a Stock Option Certificate in which it

   granted Vizcarrondo the option to purchase 2,500 shares of Telecinco at a strike

   price of $934.00 per share. The Stock Option Certificate states that the options are

   “Fully vested as of the date of Grant”. Id. at ¶ 53.

12. During the month of January 2018, Vizcarrondo exercised his option rights over 3

   shares of stock of Telecinco paying $2,802 from his own funds and, on February 1,

   2018, Telecinco issued the certificate of stock number 44 wherein it recognized

   Vizcarrondo as the lawful owner of three shares of its stock. Id. at ¶ 55.

13. On July 11, 2018, Vizcarrondo exercised his option to purchase 876 additional

   shares of stock in Telecinco in a cashless manner. With his request, Vizcarrondo

   included the computations for the cashless exercise which were validated by

   Telecinco’s outside auditors. Id. at ¶ 57.

14. The following day, July 12, 2018, Mrs. Josefina Ramírez de Arellano (JRA) and

   Mr. Andrés Ramírez de Arellano Paredes (ARAP) sent out a communication to the

   secretary of the corporation ordering her to abstain from taking any action regarding



                                          6
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 7 of 21



   Vizcarrondo’s stock option exercise and calling for an extraordinary meeting of the

   Board for July 16, 2018. Id. at ¶ 58.

15. Almost two months after Vizcarrondo’s exercise of his options for 876 shares, and

   despite Vizcarrondo’s repeated requests, Telecinco and its secretary, JRA, without

   any legal basis, refused to issue the corresponding stock certificates. This, coupled

   with the facts stated in the Amended Verified Complaint (all of which are

   incorporated by reference to this motion), constituted a constructive discharge

   which forced Vizcarrondo out of his job on August 9, 2018. Id. at ¶ 61.

16. Despite the foregoing, and after recognizing Vizcarrondo’s ownership of the three

   shares of stock for which a certificate was issued, on August 13, 2018, ARAP sent

   a communication to all shareholders, including Vizcarrondo, informing them that

   he had been named interim President. Id. at ¶ 62.

17. Additionally, on September 7, 2018, also recognizing Vizcarrondo as a shareholder,

   ARAP invited Vizcarrondo to an Extraordinary Shareholder’s meeting to be held

   on September 11, 2018. Id. at ¶ 63.

18. Nonetheless, the same day of the stockholder’s meeting, Vizcarrondo received a

   letter from ARAP stating that, on a Board of Directors meeting held the day before,

   they had decided not to honor the stock option rights conferred and exercised by

   Vizcarrondo. Thus, the Board would not recognize Vizcarrondo as a shareholder of

   the 876 shares exercised on July 11, 2018. Additionally, per the communication,

   Defendants decided to take the law into their own hands and unilaterally declared



                                           7
       Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 8 of 21



   null and void Vizcarrondo’s ownership of the three shares that Vizcarrondo had paid

   with cash and for which a stock certificate had been issued. Id. at ¶ 64.

19. Vizcarrondo attempted to participate in the September 11, 2018 Stockholders

   meeting but was denied entry to the meeting. Id. at ¶ 66.

20. In addition, after Vizcarrondo’s wrongful and illegal discharge from his

   employment, Telecinco has distributed dividends and made monetary distributions

   to all of its stockholders, except for Vizcarrondo. Id. at ¶ 69.

21. Telecinco and the remaining co-defendants not only have conspired to deprive

   Vizcarrondo from dividends and/or distributions that he may also be entitled to, but

   have also conspired to deprive Vizcarrondo of his stocks, his stock options, and his

   rights (including the decision-making and voting rights) concerning the defendant

   companies. Id. at ¶ 70.

22. Defendants’ poor and inexperienced administration of the defendant companies, as

   well as their continued and blatantly exhibited bad faith and retaliatory animus

   against Plaintiff Vizcarrondo, puts at serious risk Vizcarrondo’s interests and rights

   in Telecinco in a manner that will cause the Plaintiffs irreparable harm. Id. at ¶ 71.

III.    PRELIMINARY INJUNCTION STANDARD

23. A court has broad discretionary power to grant preliminary injunctive relief so as

   to preserve its ability to render a meaningful decision on the merits. See Francisco

   Sanchez v. Esso Standard Oil Co., 572 F.3d 1, 19 (1st Cir. 2009) (“[T]he purpose

   of a preliminary injunction is to preserve the status quo before the merits have been

   resolved.”).

                                          8
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 9 of 21



24. “To grant a preliminary injunction, a district court must find the following four

   elements satisfied: (1) a likelihood of success on the merits, (2) a likelihood of

   irreparable harm absent interim relief, (3) a balance of equities in the plaintiff's

   favor, and (4) service of the public interest.” Arborjet, Inc. v. Rainbow Treecare

   Scientific Advancements, Inc., 794 F.3d 168, 171 (1st Cir.2015) (citing Voice of

   the Arab world, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir.

   2011); and Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).

25. The moving party bears the burden of proof for each of these four factors. Nieves-

   Marquez v. Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003).

26. While all four factors must be weighed, the moving party’s likelihood of success on

   the merits is “the touchstone of the preliminary injunction inquiry.” Philip Morris,

   Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cir.1998). “[I]f the moving party cannot

   demonstrate that he is likely to succeed in his quest, the remaining factors become

   matters of idle curiosity.” New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287

   F.3d 1, 9 (1st Cir.2002)).

27. Moreover, “of the four factors, the probability of success component in the past has

   been regarded by us as critical in determining the propriety of injunctive relief.”

   Lancor v. Lebanon Housing Authority, 760 F.2d 361, 362 (1st Cir.1985). Hence,

   the factor of probability of prevailing constitutes the principal criteria to overpass.

   Le Beau v. Spirito, 703 F.2d 639, 645 (1st Cir.1983).




                                          9
      Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 10 of 21



IV.      DISCUSSION

a. LIKELIHOOD OF SUCCESS ON THE MERITS

28. It has long been recognized that the directors and officials of a corporate entity have

      a fiduciary relationship as to the corporation itself and as to its shareholders. See

      Rivera Sanfeliz et al. v. Jta. Dir. FirstBank, 193 D.P.R. 38 (2015); and Epstein v. F.

      & F. Mortgage Corp., 106 D.P.R. 211 (1977).

29. Said fiduciary duty is established in Article 2.03 of the General Corporations Act of

      Puerto Rico, P.R. Laws Ann. tit. 14, § 3523, which provides that “[t]he authority

      and the powers conferred upon every corporation organized under the laws of the

      Commonwealth of Puerto Rico or upon the officers or directors thereof, by law or

      in the certificate of incorporation or instrument with equal force and validity, or in

      the corporate bylaws, shall be enjoyed and must be exercised by the corporation or

      by the officers or directors, as the case may be, in benefit of the stockholders of the

      corporation and for the prudent conduct of its businesses and affairs, as well as for

      the furtherance of its objectives and purposes.”

30. In the case at hand, the Individual Defendants have breached their fiduciary duties

      as to Telecinco and as to Plaintiff Vizcarrondo as stockholder of Telecinco, and are

      acting solely with their own personal, private, and individual interests in mind in

      order to take full control of Telecinco’s Board of Directors, deprive Plaintiff

      Vizcarrondo from his lawful ownership of 879 shares of Telecinco, deprive Plaintiff

      Vizcarrondo from his right to participate and vote during the stockholders’



                                            10
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 11 of 21



   meetings, and to deprive Plaintiff Vizcarrondo from his right to receive dividends

   and money distributions.

31. Article 5.01(c) of the General Corporations Act of Puerto Rico, P.R. Laws Ann. tit.

   14, § 3581(c), provides that “[t]he holders of preferred or special stock of any class

   or series shall be entitled to dividends at the rate and on the conditions and terms

   which shall be stated in the certificate of incorporation or in the resolution or

   resolutions providing for the issue of such stock and adopted by the board of

   directors pursuant to the provisions of this subtitle. Such dividends shall be paid

   with preference over or in relation to the dividends payable on any other class or

   classes of stock, and shall be cumulative or noncumulative as shall be so stated.

   When dividends have been paid on preferred or special shares, if any, in accordance

   with the preferences to which they are entitled, or when such dividends have been

   declared and set aside for payment, then dividends may be paid on the remaining

   classes or series of stock from the remaining assets of the corporation which are

   available for the payment of dividends, pursuant to the provisions of § 3595 of this

   title.”

32. Plaintiff Vizcarrondo, as the lawful owner of 879 stocks of Telecinco, has a statutory

   right to receive dividends from money distributions that are made by the Board of

   Directors to stockholders, and Telecinco has distributed dividends to all of its

   stockholders, except for Plaintiff Vizcarrondo. From the dividends and payments

   recently made, Telecinco intentionally excluded Plaintiff Vizcarrondo, who is not

   only a stockholder but also is still a member of Telecinco’s Board of Directors,

                                         11
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 12 of 21



   as part of the vendetta of the Individual Defendants against him. Telecinco has also

   excluded him from participating in Board of Directors meetings, and from

   participating in the decision-making process concerning the affairs and matters of

   the defendant entities.

33. Moreover, Article 7.02(a) of the General Corporations Act of Puerto Rico, P.R.

   Laws Ann. tit. 14, § 3642(a), provides that “[u]nless otherwise provided in the

   certificate of incorporation and subject to § 3643 of this title, each stockholder shall

   be entitled to one (1) vote for each share of capital stock held by such stockholder.

   If the certificate of incorporation provides for more or less than one (1) vote for any

   share, on any matter, every reference in this subtitle to a majority or other proportion

   of stock, voting stock or shares shall refer to such majority or other proportion of

   the votes of such stock, voting stock or shares.”

34. Accordingly, Plaintiff Vizcarrondo has a statutory right to participate and vote in

   the stockholders’ meetings of Telecinco and to receive dividends as determined by

   the Board of Directors legally and validly constituted and assesmbled. The

   Defendants, however, have unlawfully interfered with Plaintiff Vizcarrondo’s rights

   as shareholder by not allowing him to participate and vote, and by not paying him

   his corresponding dividends.

35. Therefore, Plaintiff Vizcarrondo has demonstrated a strong likelihood of success on

   the merits since he has a statutory right to both, to receive dividend payments and

   to participate in the stockholders’ meetings.



                                          12
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 13 of 21



b. IRREPARABLE HARM TO PLAINTIFFS ABSENT AN INJUNCTION

36. “To demonstrate the prospect of future harm . . . a plaintiff must show more than

   that she has been injured. Past exposure to illegal conduct does not in itself show a

   present case or controversy regarding injunctive relief ... if unaccompanied by any

   continuing, present adverse effects.” Gonzalez-Droz v. Gonzalez-Colon, 573 F.3d

   75, 79 (1st Cir. 2009) (quoting Steir v. Girl Scouts of the USA, 383 F.3d 7, 16 (1st

   Cir.2004)). Plaintiff bears the burden of demonstrating that a denial of the requested

   preliminary injunctive relief will likely cause it irreparable harm. Id. (quoting

   Charlesbank Equity Fund II v. Blinds To Go, Inc., 370 F.3d 151, 162 (1st

   Cir.2004)). This irreparable harm must be likely, not merely speculative. See Winter

   v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)

37. In the above-captioned case, Plaintiff Vizcarrondo will be irreparably harmed if an

   injunction is not issued. Specifically, Plaintiff Vizcarrondo will be harmed by the

   actions and omissions of Telecinco and the Individual Defendants since his

   exclusion from the stockholders’ meetings eliminates his decision-making powers

   and voting rights, renders useless his position of Director, dilutes Plaintiff

   Vizcarrondo’s equity interest in Telecinco, and allows Defendants to continue to act

   in full breach of the governing documents of the entity and without regard to their

   fiduciary duties.

38. Defendants’ refusal to allow Plaintiff Vizcarrondo to participate in the stockholders’

   and Board of Directors’ meetings has put Defendants in a position to oppress

   Plaintiffs and render completely worthless their investments in Telecinco, which

                                         13
   Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 14 of 21



   include years of service by Vizcarrondo and monetary contributions to Telecinco’s

   capital. With no dissenting view on the Board of Directors, since the Individual

   Defendants have strategically managed to remove all dissenting members from the

   Board, the Defendants are in a position to severely, permanently and irreparably

   dilute Plaintiff Vizcarrondo’s equity interest in Telecinco while paying dividends

   and monetary distributions with the exclusion of Vizcarrondo.

39. Moreover, the Defendants have shown extreme disregard of the law and distributed

   approximately $1,000,000 in dividends and/or in capital distributions to

   shareholders with the exception of Plaintiff Vizcarrondo. Telecinco has significant

   cash reserves which the Individual Defendants can easily distribute as dividends or

   capital distributions to the exclusion of Vizcarrondo causing severe and irreparable

   loss.

40. Furthermore, Defendants could issue stock, options, and permissions at their

   exclusive and full discretion, and to people of their choosing, making Plaintiff

   Vizcarrondo’s original investment a fraction of its original worth. This harm cannot

   be easily calculated, nor could it be remedied. While it may be possible to calculate

   the difference in value between Plaintiff Vizcarrondo’s equity now and some value

   in the future, the value of Plaintiff Vizcarrondo’s loss of his decision-making powers

   and voting rights in connection with the management of Telecinco cannot be

   appraised. Furthermore, if Defendants continue making decisions to adversely

   affect Plaintiff Vizcarrondo, and were to issue stocks or other equity interests, the

   Court could be required to consider the reversion and cancelation of countless

                                         14
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 15 of 21



   transactions with potentially innocent third parties and force them to sell back the

   equity in order to return Telecinco to a status quo. This would present an

   undesirable, detrimental, and difficult to manage task.

41. Defendants’ decision to deny Plaintiff Vizcarrondo his right to participate and to

   vote in the stockholders’ meetings constitutes irreparable harm. See, e.g., AHI

   Metnall, L.P. by AHI Kansas, Inc. v. J.C. Nichols Co., 891 F. Supp. 1352, 1359

   (W.D. Mo. 1995) (“Courts have consistently found that corporate management

   subjects shareholders to irreparable harm by denying them the right to vote their

   shares . . . .”) (citation and internal quotation marks omitted); Packer v. Yampol,

   No. C.A. 8432, 1986 WL 4748, at *11 (Del. Ch. Apr. 18, 1986) (“The harm

   threatened here is to the corporate electoral process, a process which carries with it

   the right of shareholders to a meaningful exercise of their voting franchise and to a

   fair proxy contest with an informed electorate.”). See also Micro Signal Research,

   Inc. v. Otus, 417 F.3d 28 (1st Cir. 2005) (District Courts may grant a preliminary

   injunction in a breach of contract case when there is a strong indication that

   defendant would dissipate or conceal assets).

42. Moreover, the Defendants have refused to issue Plaintiff Vizcarrondo’s stock

   certificates after Vizcarrondo exercised his option to purchase 876 shares of stock

   in Telecinco in a cashless manner (as expressly allowed by the applicable and

   governing documents), and illegally declared null and void Vizcarrondo’s

   ownership of the three shares that were paid in cash by him and for which a stock

   certificate had been issued. Therefore, Vizcarrondo has his hands tied and has been

                                         15
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 16 of 21



   left without and illegally deprived of his stocks, and also divested of his right to

   participate and vote in Telecinco’s stockholders’ meetings.

43. Defendants’ acts have caused, are causing, and unequivocally will continue to cause

   Plaintiff Vizcarrondo to suffer irreparable harm unless this Honorable Court

   provides an injunctive relief to redress his grievances and rectify these injustices.

c. BALANCE OF EQUITIES

44. When deciding whether or not to issue an injunction, the Court must compare the

   burden on Plaintiffs if an injunction is not issued to the burden on Defendant if an

   injunction is issued. See 11A WRIGHT, MILLER & KANE, FEDERAL

   PRACTICE AND PROCEDURE § 2948.2. When this comparison is made, this

   factor clearly favors the Plaintiffs. Defendants will not be significantly burdened if

   the Court issues an injunction since they will be allowed to continue conducting its

   business, except that the Defendants must: (1) allow Plaintiff Vizcarrondo to fully

   participate in all of the stockholders’ meetings of Telecinco with his voting rights;

   (2) with at least 10-day advanced notice, notify Plaintiff Vizcarrondo of the

   scheduling of the stockholders’ meetings of Telecinco; (3) not make payments of

   dividends or money distributions to stockholders or third parties until the above-

   captioned case is concluded; (4) not issue new stocks or shares from Telecinco; (5)

   provide to Vizcarrondo the minutes and audio recordings from all of the

   shareholders and/or Board of Directors meetings from August 9, 2018 and up to the

   present, including all documents presented for or reviewed during those meetings,

   as well as any resolutions approved; (6) declare null and void any decisions taken

                                         16
    Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 17 of 21



   in any shareholders and/or Board of Directors meetings from August 9, 2018 and

   up to the present; (7) declare null and void the $1,000,000 in dividends and/or capital

   distributions payments that have been made by Telecinco excluding Plaintiff

   Vizcarrondo; (8) order the Individual Defendants and any other shareholder to

   return the $1,000,000 in dividends and/or capital distributions that they have

   distributed amongst themselves from August 9, 2018 and up to the present without

   paying Plaintiff Vizcarrondo’s corresponding dividends; and (9) not engage in

   conduct, actions and/or practices that infringe Plaintiff Vizcarrondo’s rights as

   shareholder of Telecinco or that reduce, depreciate or devalue Telecinco’s stocks,

   until Plaintiff Vizcarrondo’s claims for permanent injunctive relief can be heard and

   decided upon.

d. PUBLIC INTEREST

45. The balance of the public interest in this case weighs in favor of Plaintiffs. The final

   factor, the public interest, also weighs in favor of granting the injunction. “The

   public interest that is referred to in the test for a preliminary injunction means the

   public's interest in the issuance of the injunction itself.” Braintree Labs., Inc. v.

   Citigroup Glob. Markets Inc., 622 F.3d 36, 45 n.8 (1st Cir. 2010).

46. As an initial matter, issuing the injunction would permit Plaintiffs to exercise their

   property rights, and “Puerto Rico has a strong public interest in preserving the rights

   of its citizens against the misappropriation and misuse of their property.” Am.

   Health, Inc. v. Chevere, No. CIV 12-1678 PG, 2013 WL 5297295, at *7 (D.P.R.

   Sept. 19, 2013). Moreover, issuing “the preliminary injunction would hold”

                                          17
     Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 18 of 21



     Telecinco “to the terms of the bargain” it entered into with Vizcarrondo, and

     "[e]nforcement of contractual duties is in the public interest.” See Total Petroleum

     v. Claudio Quintana, No. CIV 16-2979 (D.P.R. July 12, 2017) (quoting Certified

     Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 551 (6th

     Cir. 2007)); see also P.R. Laws Ann. tit. 31, § 3471 (“If the terms of a contract are

     clear and leave no doubt as to the intentions of the contracting parties, the literal

     sense of its stipulations shall be observed.”).

47. Furthermore, by preventing Defendants from prohibiting Plaintiff Vizcarrondo to

     participate and vote in Telecinco’s stockholders’ and Board of Directors’ meetings,

     the Court will ensure that the Defendants abide by their fiduciary duties. Based on

     the fact that the public interest favors enforcing fiduciary duties, and the fact that

     the General Corporations Act of Puerto Rico specifically provides for stockholders’

     voting rights and for the payment of dividends, the public interest weighs in favor

     of issuing the requested injunction under the circumstances of this case.

V.      POSTING OF BOND NOT NECESSARY

48. Under Rule 65(c), a court may issue a preliminary injunction “only if the movant

     gives security in an amount that the court considers proper to pay the costs and

     damages sustained by any party found to have been wrongfully enjoined.” Fed. R.

     Civ. P. 65(c). The purpose of such a bond is to ensure that the enjoined party may

     readily be compensated for the costs incurred as a result of the injunction should it

     later be determined that it was wrongfully enjoined. See Global NAPs, Inc. v.

     Verizon New England, Inc., 489 F.3d 13, 20-21 (1st Cir. 2007).

                                           18
         Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 19 of 21



   49. In light of the fact that Plaintiffs have a substantial likelihood of succeeding on the

         merits and that Defendants would not be significantly burdened by the injunction, a

         bond is not necessary in this case. See Crowley v. Local No. 82, Furniture & Piano

         Moving, 679 F.2d 978, 1000 (1st Cir. 1982) rev’d on other grounds, 467 U.S. 526,

         (1984) (First Circuit recognition that district court has discretion to waive security

         bond requirement in “suits to enforce important federal rights or public interests.”).

   50. In the alternative, because a preliminary injunction presents no monetary risks to

         the Defendants, Plaintiffs request that bond be set at $1.00. Fed. R. Civ. P. 65(c).

   VI.      CONCLUSION

   51. In view of the above, after considering the factors for the issuance of a preliminary

         injunction, it is clear that Plaintiffs are entitled to injunctive relief given that:

         Plaintiff Vizcarrondo has shown a strong likelihood of success on the merits and a

         sufficient threat of irreparable harm if an injunction is not issued; Defendants will

         not be substantially burdened if the requested injunction is issued, and that the

         public interest will be served. Accordingly, Plaintiff Vizcarrondo’s Motion for a

         Preliminary Injunction should be granted. In compliance with Local Rule 65,

         Plaintiffs hereby attach, as Exhibit I, a proposed order granting their Motion for a

         Preliminary Injunction.

         WHEREFORE, Plaintiffs respectfully request the Court to issue a preliminary

injunction ordering the Defendants to: (1) allow Plaintiff Vizcarrondo to fully participate

in all of the stockholders’ meetings of Telecinco with his voting rights; (2) with at least 10-

day advanced notice, notify Plaintiff Vizcarrondo of the scheduling of the stockholders’

                                               19
       Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 20 of 21



meetings of Telecinco; (3) avoid making payments of dividends or making money

distributions to stockholders or third parties until the above-captioned case is concluded;

(4) avoid issuing new stocks or shares from Telecinco; (5) provide to Vizcarrondo the

minutes and audio recordings from all of the shareholders and/or Board of Directors

meetings from August 9, 2018 and up to the present, including all documents presented for

or reviewed during those meetings, as well as any resolutions approved; (6) declare null

and void any decisions taken in any shareholders and/or Board of Directors meetings from

August 9, 2018 and up to the present; (7) declare null and void the $1,000,000 in dividends

and/or capital distributions payments that have been made by Telecinco excluding Plaintiff

Vizcarrondo; (8) order the Individual Defendants and any other shareholder to return the

$1,000,000 in dividends and/or capital distributions that they have distributed amongst

themselves from August 9, 2018 and up to the present without paying Plaintiff

Vizcarrondo’s corresponding dividends;3; and (9) avoid engaging in conduct, actions

and/or practices that infringe Plaintiff Vizcarrondo’s rights as shareholder of Telecinco or

that reduce, depreciate or devalue Telecinco’s stocks, until Plaintiff Vizcarrondo’s claims

for permanent injunctive relief can be heard and decided upon.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 29th day of October, 2018.




3
    If said amount of money is not returned within fifteen (15) days, we request that
    the Court orders the Directors of Telecinco who approved said capital
    distributions to reimburse the Company for said illegal payment.
                                            20
       Case 3:18-cv-01753-DRD Document 11 Filed 10/29/18 Page 21 of 21



       WE HEREBY CERTIFY that on this day, a true and exact copy of this document

was electronically filed with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all attorneys of record.




P.O. Box 195343                                                 Citibank Towers, Suite 500
San Juan, Puerto Rico                                           252 Ponce de León Avenue
00919-5343                                                     San Juan, Puerto Rico 00918
                                    Tel. (787) 758-1400
                                    Fax: (787) 758-1414
                                    Cel. (787) 460-3456

                                  www.laborcounsels.com
                                 paula@laborcounsels.com
                                 pico@laborcounsels.com

                                  S/ CARLOS R. PAULA
                                   Attorney for Plaintiffs
                                    USDCPR # 212009

                             S/ JAIME E. PICÓ-RODRÍGUEZ
                                   Attorney for Plaintiffs
                                    USDCPR # 228113




                                              21
